Citation Nr: 1236642	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  12-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for meningitis, to include as secondary to exposure to contaminated water at Camp Lejeune.  

2.  Entitlement to service connection for migraine headaches, to include as secondary to exposure to contaminated water at Camp Lejeune.  

3.  Entitlement to service connection for a kidney disorder, to include as secondary to exposure to contaminated water at Camp Lejeune.  

4.  Entitlement to service connection for grand mal seizures, to include as secondary to exposure to contaminated water at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for meningitis, migraine headaches claimed as a neurological condition, kidney disorder, and grand mal seizures.  

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the heading, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that service connection is warranted for his meningitis, migraine headaches, kidney disorder, and grand mal seizures.  At the June 2012 Board hearing, the Veteran testified that he was initially diagnosed with meningitis, migraine headaches, a kidney disorder, and grand mal seizures while at boot camp.  He explained that he received treatment after visiting sick call for each disability, but continues to suffer from meningitis, migraine headaches, a kidney disorder, and grand mal seizures.  In the alternative, he also indicated that the claimed disabilities are also caused by exposure to contaminated water while stationed at Camp Lejeune from 1953 to 1955.  The Veteran asserts that his active military service is attributable to his meningitis, migraine headaches, kidney disorder, and grand mal seizures.  

Review of the evidence of record reveals that the Veteran currently receives treatment at his local VA treatment facility.  At the June 2012 Board hearing, the Veteran admitted to currently receiving treatment from VA for the claimed disabilities.  See the Board hearing transcript, p. 23.  VA outpatient treatment records from January 1998 to July 2002 have been associated with the claims file; however, based upon the Veteran's testimony at the June 2012 Board hearing, additional VA outpatient treatment records reflecting treatment for the claimed disabilities are not of record and must be obtained.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2011).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all private health care providers where he has received recent treatment for his claimed meningitis, migraine headaches, kidney disorder, and grand mal seizures, dated after March 2010, the date of the most recent private treatment records on file.  The Veteran should also be requested to identify any additional pertinent private treatment records not previously submitted or identified.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  

2.  Obtain the Veteran's most recent VA treatment records, dated from August 2002 to the present and associate them with the record.

3.  Thereafter, after conducting any additional development deemed warranted, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



